Citation Nr: 0940912	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  03-10 363 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1948 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which the RO granted service 
connection for PTSD and assigned a 30 percent initial 
disability rating.  

The Veteran offered testimony at a hearing before a Decision 
Review Officer at the RO in January 2007.  A transcript of 
that hearing is of record.  In December 2007, the Veteran 
offered testimony at a hearing before the undersigned 
Veterans Law Judge, sitting at the RO.  A transcript of that 
hearing is also of record.  

In March 2008, the Board remanded this claim for additional 
evidentiary development.  The case has since been returned to 
the Board for further appellate action.  The Board observes 
that, in addition to remanding the issue listed above, in 
March 2008, it also decided several other issues on appeal at 
that time.  The Board reopened and denied a claim for service 
connection for residuals of a cerebral concussion, reopened 
and granted a claim for service connection for valvular 
disease and basilar artery insufficiency, and granted a claim 
for service connection for cold weather injuries to both 
lower extremities, including peripheral neuropathy.  The 
decision with respect to those issues is final.  See 
38 C.F.R. § 20.1100 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is productive of no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in pre-rating letters sent in November 2004 
and March 2005, the RO provided notice regarding what 
information and evidence was needed to substantiate the then 
claim for service connection for PTSD, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The June 2005 RO rating decision reflects the initial 
adjudication of the claim.  A May 2006 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the May 2006 letter, 
and opportunity for the Veteran to respond, the claim was 
readjudicated several times.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of VA examinations 
dated in May 2005 and February 2009.  Also of record and 
considered in connection with the appeal are the transcripts 
of the Veteran's RO and Board hearings, along with various 
statements submitted by the Veteran and his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Separate evaluations may be assigned for separate periods of 
time based on the facts found. In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 
505 (2007) (staged ratings are appropriate when the factual 
findings show distinct period where the service- connected 
disability exhibits symptoms that would warrant different 
ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition. It is thus essential, 
in determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1. Here, the disability has 
not significantly changed and a uniform evaluation is 
warranted.

In this case, the Veteran's PTSD has been assigned a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411; 
however, all mental disorders other than eating disorders are 
rated in accordance with the criteria for rating chronic 
adjustment disorder.  Those criteria are as follows: 

A 100 percent rating is available for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.

A 70 percent rating is available for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is available for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing 
effective work and social relationships.

A 30 percent rating is available for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, 
recent events).

A 10 percent rating is available for occupational and 
social impairment due to mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous 
medication.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Words such as "mild", "considerable" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of any issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this case, the evidence is not consistent with a flattened 
affect.  The February 2009 and May 2005 VA examination 
reports each reveal that the Veteran's affect was normal.  

The evidence is not consistent with symptoms such as 
circumstantial, circumlocutory, or stereotyped speech.  The 
February 2009 VA examination report reveals that the 
Veteran's speech was unremarkable.  The May 2005 examination 
report reveals that the Veteran's speech was spontaneous, 
clear, and coherent. 

The evidence is not consistent with symptoms such as panic 
attacks more than once a week.  The February 2009 and May 
2005 VA examination reports each reveal that the Veteran does 
not experience panic attacks.  

The evidence is not consistent with symptoms such as 
difficulty in understanding complex commands.  Not only is 
there no specific finding or assertion of such difficulty, 
but the February 2009 VA examination report reveals that the 
Veteran's intelligence was above average, and that his 
attention was intact.  The May 2005 report also reveals above 
average intelligence, and the examiner found that the 
Veteran's thought process was logical, goal directed, 
relevant, and coherent.  

The evidence is not consistent with symptoms such as 
impairment of short-and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks).  
The February 2009 and May 2005 VA examination reports each 
reveal that the Veteran's remote and immediate memory is 
normal.  While the February 2009 report reveals that his 
recent memory is mildly impaired, the May 2005 report 
indicates normal recent memory.  The Veteran is competent to 
relate symptoms such as memory loss.  At the December 2007 
hearing, the Veteran testified that, on several occasions, he 
has left his house to go to town and made a wrong turn before 
he realized that he was going the wrong way.  He also stated 
that he has gone to town to do things and forgot to do them, 
and that he has started to talk to someone and forgotten 
their name, or what he intended to say.  The Board accepts 
the Veteran testimony as credible.  While it may be conceded 
that such symptomatology is indicative of impairment of 
memory, it does not reflect retention of only highly learned 
material, nor does it reflect impairment of long term memory.  
The Board finds that the Veteran's assertions are consistent 
with the May 2005 finding of mild impairment of recent 
memory.  However, this does not represent the degree of 
impairment that justifies a 50 percent rating.  

The evidence is not consistent with impaired judgment or 
impaired abstract thinking.  The February 2009 VA examination 
report reveals that the Veteran understands the outcome of 
his behavior, and that he interpreted proverbs appropriately.  
The May 2005 report contains a specific finding that the 
Veteran's judgment was intact, and also reveals that he 
interpreted proverbs appropriately, thus indicating an 
ability for abstract thinking.

The evidence is not consistent with a difficulty in 
establishing effective work and social relationships.  In 
fact, the February 2009 VA examination report contains the 
examiner's finding that the Veteran's PTSD symptoms are not 
severe enough to interfere with occupational and social 
functioning.  Moreover, that report also reveals that the 
Veteran's PTSD does not result in reduced reliability and 
productivity (the overarching criterion for the 50 percent 
level), and does not interfere with activities of daily 
living.  Also supportive of these findings, the May 2005 
report reveals that overall psychosocial functional status 
was estimated to be good.  While the Veteran is retired, the 
May 2005 report reveals that this is age related, and that 
the Veteran does not contend that his retirement is due to 
PTSD.

Regarding social functioning in particular, the February 2009 
report reveals the examiner's finding that the Veteran 
continues to function quite well socially.  The Veteran 
informed the examiner that he and his wife live together in 
the same house, but they sleep in separate bedrooms, due in 
part to his nightmares.  While they have different interests 
and do not spend much time talking or even watching TV 
together, it was apparent to the examiner that the 
relationship between them is very loving and supportive.  
Both also described good relationships with their daughter, 
grandchildren and great grandchildren.  Moreover, the 
examiner noted that the Veteran was actively involved in the 
community and had served as sheriff for many years, prior to 
retiring several years ago.  He still maintains friendships 
from childhood, has several hobbies, and he regularly attends 
meetings at the Masons Lodge.  In the May 2005 examination 
report, it was noted that the Veteran and his spouse reported 
a high-quality relationship, and a considerable degree of 
closeness was evident during the interview.  Moreover, the 
Veteran reported close and loving relationships with all 
family members; and, he reported having at least five very 
close friends.  He further reported visiting and socializing 
with various friends and acquaintances on a daily basis.  In 
sum, the evidence regarding social functioning does not 
reveal the type and degree of symptoms contemplated for a 50 
percent rating.  

The February 2009 VA examination report contains the 
description of the Veteran's mood as "[h]opeless, [g]ood."  
The May 2005 report reveals a progressive mood lability which 
is characterized by irritability and explosive yelling.  
Explosive yelling episodes range from several times a week, 
to a daily experience for brief periods of time.  The Veteran 
reported, and his wife confirmed, a progressive experience of 
becoming easily irritated when talking with other people, and 
he often feels forced to walk away in fear of exploding and 
making a scene.  The Veteran's mood was described as 
moderately constricted at times; considerably dysphoric when 
discussing the traumatic stressors, and at times was 
considerably tearful, with expressions consistent with deep 
remorse and sorrow.  However, the Veteran and his spouse 
denied any symptoms or incidents of physical assaultiveness 
as well as any incidents of temper tantrums which involve 
throwing or breaking physical objects.  The February 2009 
report reveals a finding of fair impulse control.  

Despite evidence that approximates one of the examples listed 
under the criteria for a 50 percent rating, the Board is 
persuaded that the overall type and degree of symptoms 
contemplated for such a rating are not shown in this case.  
In fact, the actual criterion for a 50 percent rating is that 
there is occupational and social impairment with reduced 
reliability and productivity.  Disturbance of motivation and 
mood is simply an example of symptomatology that might be 
demonstrated in an individual at this level.  However, in 
this case, the Board attaches more probative weight to the 
explicit findings on the February 2009 report that the 
Veteran's PTSD symptoms are not severe enough to interfere 
with occupational and social functioning, and they do not 
result in reduced reliability and productivity.  As this is 
the actual criterion for a 50 percent rating, the Board 
concludes that the Veteran does not demonstrate 
symptomatology of the type and degree contemplated for a 
rating above 30 percent.  

The Board has also considered the Global Assessment of 
Functioning (GAF) scores that have been assigned in this 
case.  GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. 

The Veteran has been assigned a GAF score of 60 in May 2005, 
and a GAF score of 50 in February 2009.  The decrease in 
score was attributed to a worsening of the Veteran's 
nightmares and sleep impairment.  The Veteran's 
representative has asserted that the decrease in GAF score 
represents a worsening of the overall disability picture; 
however, the examiner specifically stated that the symptoms 
of PTSD have remained consistent and stable since the May 
2005 examination, and found no changes in functional status 
or quality of life since the prior examination.  The Board 
acknowledges that the Veteran has significant sleep 
impairment.  It is reported that he sleeps only four to five 
hours per night.  However, chronic sleep impairment is listed 
as an example of the criteria for the 30 percent level, and 
its presence in this case is not probative of entitlement to 
any rating higher than 30 percent.  While the evidence 
demonstrates that the Veteran's sleep impairment is severe, 
the May 2005 report indicates that, overall, the Veteran's 
PTSD symptoms are moderate.  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

In this case, the GAF scores assigned--in particular the 
score of 50--do not reflect the actual objective findings 
reported in either examination report.  Specifically, the 
examples for the range containing the score of 50 include 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Not only are such symptoms not shown in this 
case, but the February 2009 report, which included the score 
of 50, also contains the examiner's explicit finding that the 
Veteran's "PTSD symptoms are not severe enough to interfere 
with occupational and social functioning."  In this case, 
the Board accords the numeric score less probative value than 
the specific objective findings of the examiner.  

Regarding the criteria for ratings higher than 50 percent, 
the February 2009 examiner found that the Veteran was neatly 
groomed and appropriately dressed, and maintained minimum 
personal hygiene, psychomotor activity was unremarkable, he 
was oriented to person, place, and time, he had no delusions, 
he does not experience persistent hallucinations, he exhibits 
no obsessive or ritualistic behavior, he has no homicidal or 
suicidal thought, he does not have total occupational and 
social impairment, and the signs and symptoms of PTSD do not 
result in deficiencies in areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Board 
acknowledges that the February 2009 report reveals the 
examiner's comment that the Veteran sometimes exhibits 
inappropriate behavior.  However, the example provided was 
that, his wife complains that he will sometimes speak his 
mind and say things without stopping to think if it is 
appropriate.  As reported by the examiner, other than his 
wife's embarrassment, there have not been any consequences to 
this behavior.  Thus, while it is certainly arguable that 
this represents inappropriate behavior, it does not appear to 
constitute grossly inappropriate behavior, or to approximate 
that degree of symptomatology.  The May 2005 report reveals 
no inappropriate behavior.  

In addition, with reference to the Board's discussion above 
regarding a progressive mood lability characterized by 
irritability and explosive yelling, the Board finds that such 
symptomatology does not approximate impaired impulse control 
(such as unprovoked irritability with periods of violence).  
In so finding, the Board notes that the Veteran and his 
spouse denied any symptoms or incidents of physical 
assaultiveness as well as any incidents of temper tantrums 
which involve throwing or breaking physical objects; and the 
February 2009 report reveals a finding of fair impulse 
control.  

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the assignment of a 
higher initial schedular rating under the applicable rating 
criteria.  As such, the criteria for an initial schedular 
rating in excess of 30 percent are not met.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the Veteran's PTSD has reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2009).  

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  

In this case, as discussed in detail above, the rating 
schedule adequately contemplates the Veteran's disability 
picture.  The symptomatology reported by him and by medical 
examiners is the type of symptomatology discussed in the 
rating schedule.  The Veteran has not asserted, and the 
medical evidence does not demonstrate symptomatology that is 
beyond the scope of the rating schedule.  Hence, the Board 
finds that the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

An initial disability rating higher than 30 percent for PTSD 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


